Citation Nr: 0004338	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel
INTRODUCTION

The veteran served on active duty for training from May 1960 
to October 1960 and on active duty from October 1961 to 
August 1962 and from October 1990 to May 1991 (including 
service in the Persian Gulf).  Additionally, the veteran has 
had 29 years of unverified Army reserves duty.  

This appeal arises from a January 1994 rating action of the 
Columbia, South Carolina, regional office (RO).  In that 
decision, the RO denied service connection for diabetes 
mellitus and for hypertension.  


REMAND

Previously, in May 1998 and December 1998, the Board of 
Veterans' Appeals (Board) remanded the veteran's claims for 
service connection for diabetes mellitus and for hypertension 
essentially to verify the dates of his reserve duty.  In the 
December 1998 remand, the Board explained that, in the 
original remand in May 1998, verification of the veteran's 
Army reserve duty, including his active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), had 
been requested.  The Board also noted in the December 1998 
remand that this unverified service represented approximately 
29 years.  

Additionally, the Board noted in the December 1998 remand 
that the RO, pursuant to the original May 1998 remand 
instructions, had contacted the Headquarters, Department of 
the Army Reserve Command and the Department of the Army; the 
Office of the Adjutant General; and the United States Army 
Reserve Center and that the information received from these 
sources included the veteran's retirement points.  However, 
as noted in the Board's December 1998 remand, what is needed 
in connection with the veteran's current service connection 
claims are his service personnel records which provide 
confirmation of the exact dates of his ACDUTRA and INACDUTRA 
service.  The retirement points are not helpful in this 
regard.  As the Board explained in the December 1998 remand, 
confirmation of the veteran's ACDUTRA and INACDUTRA dates is 
necessary because service connection may be awarded for 
disease or injury incurred in or aggravated by ACDUTRA or for 
injury incurred in or aggravated by INACDUTRA.  

Consequently, in the December 1998 remand, the Board asked 
the RO to contact the Department of the Army; Office of the 
Adjutant General; United States Army Reserve Components 
Personnel and Administration Center in St. Louis, Missouri to 
verify the exact dates of the veteran's ACDUTRA and INACDUTRA 
service.  (The Board also asked the RO, on remand, to obtain 
any additional records of treatment that the veteran may have 
received for his diabetes mellitus and hypertension.)  

Further review of the claims folder indicates that, following 
the Board's December 1998 remand, the RO obtained and 
associated with the claims folder records of pertinent 
treatment that the veteran had received for diabetes mellitus 
and hypertension.  Additionally, in May 1999, the RO received 
from the National Archives and Records Administration some of 
the veteran's service personnel records.  Significantly, 
however, only one of these documents provides information 
regarding the exact dates of the veteran's reserve service.  
(The pertinent record notes the veteran's various dates of 
inactive service between August 1980 and July 1991.)  
Furthermore, this document was previously received and 
considered by the RO.  

Significantly, the remainder of the veteran's reserve duty 
(outside of the August 1980 to July 1991 period) continues to 
be unverified.  Consequently, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment 
that he has received for diabetes 
mellitus and for hypertension.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1999).  In 
addition, the RO should ask the veteran 
to specify the reserve units under which 
he has served.  

2.  Thereafter, the RO should contact 
each reserve unit identified by the 
veteran (pursuant to paragraph 1 of this 
Remand) and ask each organization to 
provide verification of the veteran's 
ACDUTRA and INACDUTRA service.  The exact 
specific dates of each period wherein the 
veteran served on ACDUTRA or INACDUTRA 
should be provided.  It should also be 
specified whether each period of duty was 
ACDUTRA or INACDUTRA.  This verification 
should be done (to the extent possible) 
for the veteran's entire 29 years of 
unverified duty.  

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issues of 
entitlement to service connection for 
diabetes mellitus and for hypertension.  
If the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




